DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call et al. (US 2002/0169623 A1) in view of Monga et al. (US 2010/0060942 A1).
Regarding claim 1, Call teaches an entry-exit management system (abstract) comprising: a memory configured to store instructions; and at least one processor configured to execute the instructions (Fig. 1) to: register a dot identifier extracted from a dot (354, identifier includes a plurality of dots) described with a writing tool (printer – 352) on an object to be an admission pass of a visitor (ticket); capture an image of the dot [0063]; check a dot identifier extracted from a dot an image of which is captured against a dot identifier registered [0065]; and control means configured to control entry-exit of the visitor, based on a check result [0066].
Call lacks the details of the dots.

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the technique discussed by Monga because it provides for error-free data embedding rates than existing methods (paragraph 0094 of Monga).
Regarding claim 2, Call teaches wherein an object to be an admission pass of the visitor is a belonging of the visitor or a belonging of a guest giving the object to the visitor (ticket belongs to user 310, 352).
Regarding claim 3, Call teaches wherein the belonging includes a business card [0030].
Regarding claim 4, Call teaches the at least one processor further configured to execute the instructions to register a described content of the business card in association with the dot identifier [0064].
Regarding claim 5, Call teaches wherein the at least one processor further configured to: register information about the object being a belonging of the visitor or a belonging of a guest giving the object to the visitor, in association with the dot identifier (354), and check information about an object an image of which is captured against information about an object registered [0065].
Regarding claim 6, Call teaches further configured to register information about the object being a belonging of the visitor or a belonging of a guest giving the object to a visitor (354), and an entry-exit location being related to information about the object (ticket is to enter the entry location) and being associated with information about the object, and check a dot identifier extracted from a dot an image of which is captured against a dot identifier related to information about the object registered (360, 362).

Regarding claim 8, Call teaches further configured to register information about the visitor or a guest in association with the dot identifier, and check information about the visitor or guest acquired upon visit against information about the visitor or a guest registered [0055].
Regarding claim 9, Call teaches register information about a location to be visited or a date and time of visit by the visitor in association with the dot identifier, and check the information about a location to be visited or a date and time of visit acquired upon visit against information about a location to be visited or a date and time of visit by the visitor, the information being registered [0043].
Regarding claim 10, Call teaches register a plurality of dot identifiers extracted from a plurality of dots in association with one another, and check at least one of the plurality of dot identifiers (identifier includes a plurality of dots – Fig. 2).
Regarding claim 11, Call teaches restrict entry-exit to and from a predetermined location by the visitor, based on a check result [0036].
Regarding claim 12, Call teaches configured to approve entry-exit by the visitor when a check result indicates a match [0066] and disapprove entry-exit by the visitor when a check result indicates a mismatch [0036].
Regarding claim 13, Call teaches configured to store information about the visitor entry-exti by whom is approved [0066].

Regarding claims 15 and 17, these claims are analogous to the claims above, and are therefore also taught by Call.
Regarding claim 22, Call further lacks the details of the dot.
Monga teaches wherein the dot identifier extracted from the dot of the captured image against the registered dot identifier, based on a feature value extracted from a gradation pattern depends on the distribution of the plurality of grains (Fig. 7, Fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the technique discussed by Monga because it provides for error-free data embedding rates than existing methods (paragraph 0094 of Monga).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Monga and are required by the amendment regarding the dot identifier grains.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876